DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on April 14, 2021 has been entered.
 Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive. 
The applicants’ sequential-simultaneous analysis (Remarks, page 10) is not accurate.  Crouch discloses that a receiver sends a beacon.  In response to this beacon (i.e. sequentially), the Crouch transmitter sends power to the receiver that sent the beacon.   Then, while still transmitting power, a second receiver sends a second beacon.  The Crouch transmitter receives the second beacon and immediately changes how its power transmission is steered.  Crouch never stops power transmission.  Therefore, any reception of a second beacon is “simultaneous” with the provision of wireless power to the first beacon.  

Paragraph 14 defines the six method steps of steering power to a beacon.  The Applicants will note that power is transmitted in step iv.  After that beacon is deactivated (step vi), there is no method step of terminating/stopping wireless power transmission.  Paragraph 14 does indicate that the six steps start all over again.  That means that when step i is carried out (i.e. sending a second beacon from a second receiver), the Crouch transmitter is still sending wireless power (from the previous iteration of steps).  It is not until the second iteration of step iv that the direction of wireless power transmission is changed.  This makes the reception of the second beacon “simultaneous” with the transmission of wireless power to the first beacon.
Paragraph 76 discloses that wireless power transmission is “continuous”.  This, again, indicates that power transmission is not stopped between steering to different beacons.  When the second beacon arrives at the Crouch transmitter, it is still transmitting power to the first beacon.  Therefore, reception of this second beacon is simultaneous with power transmission. 
Crouch Figure 5 demonstrates the cycle between three beacons on the underside of an airplane wing.  What is missing from these figures is a transition figure.  After Figure 5A, when beacon (54) stops, wireless power (56) is still being transmitted.  Then, before Figure 5B, a new beacon (58) is sent by the aircraft and received by the array.  Only after receiving this second beacon does the array steer the power to the 
The art rejection is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9-16 and 18-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the delivery and detecting steps are performed simultaneously in the method”.  The Applicants, however, are attempting to claim a three step method wherein the third step (detecting) happens while the second step (delivering) is still being carried out.  This overlap does not make their entirety “simultaneously”.  
For example, the two beacons may be separated by 2 minutes.  This means that the antenna array is transmitting power for two minutes before detecting the second beacon.  For those two minutes, the last two method steps are not simultaneous. 
The previous language of the claim (that used simultaneously within the third method step) was accurate, but the present language is not.  It seeks to change how the term is defined and when the last two method steps are carried out (individual 
Claims 10 and 19 each recite “cause the wireless power to be delivered [] simultaneously with the second encoded beacon signal being detected”.  As discussed above, the use of simultaneously in this manner appears to prevent any amount time that the wireless power can be delivered prior to the second beacon.  The language of the claims essentially recites that the wireless power would never be sent to any beacon because the instant that wireless power would be initiated, a subsequent beacon must be detected and wireless power steered to a new client.  This is clearly not a workable system.  Claims 11-16, 18, 20 and 22-23 are similarly rejected as they depend from claims 10 and 19.
To overcome this rejection, the Applicants may consider moving the simultaneously term back into the third method step of claim 1 and into the “detect” paragraph of claims 10 and 19.  Alternatively, the Applicants may keep the wherein clauses, but change the language being used.  Instead of “simultaneously”, the Applicants may consider “wherein, when the second beacon is detected, wireless power is still being delivered to the first wireless power receiver client”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7, 9-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Crouch (US 2010/0259447) in view of Lu (US 2012/0326660).
With respect to claim 1, Crouch discloses a method of operating a full-duplexing wireless power transmission system (fig 1, 4-5, 7 and 12; par 10, 14, 32-64, 67-72, 76, 83-99), the method comprising: 
receiving, by a first antenna of an antenna array (fig 5A, item 34a is really a transmit antenna 26 and a beacon receiving antenna 20), a first beacon signal (54) delivered from, and initiated by a wireless power receiver client (fig 5A, first beacon is from client 48; par 34, 61);
responsive to receiving the first beacon signal, delivering, via a second antenna (transmit antenna 26 of 34A) of the same antenna array, wireless power to the first wireless power receiver client (fig 5A, power 56); and 
detecting, by the first antenna, a second beacon signal (fig 5B, 58) delivered from, and initiated by, a second wireless power receiver client (50; par 34, 62) different from the first wireless receiver client (48 and 50 are “different” clients);
wherein the delivering and detecting steps are performed simultaneously in the method (par 10, 14, 76).  
Crouch (fig 1 and 12) discloses that a transmitter array includes a plurality of beacon receiving antennas and a plurality of wireless power transmission antennas.  Figure 5 shows the process of the transmitter array receiving three beacon signals.  Figure 7 shows that wireless power (80) is emitted in response to the first beacon.  
Crouch (par 10 and 76) discloses that power supply is continuous (it is not stopped between transmissions to the different clients). Crouch (par 14) discloses a six-step method that repeats for each client.  For the first client, Crouch discloses receiving the first beacon (i) and transmitting power (iv).  For the second client, the six steps are repeated again.  This means that receiving/detecting the second beacon (i) would happen simultaneously with wireless power transmission to the first beacon from the previous iteration.
The claim also does not define what makes the clients different from each other.  Crouch clearly discloses sources of distinct beacons (3 distinct beacon sources are shown in figure 5).  Crouch then explicitly discloses that the source of each beacon is supplied with wireless power (one beacon at a time).  This makes each Crouch receiver a different client. 
Crouch does not expressly disclose the first/second beacons are encoded.  Lu discloses a method of operating a full-duplexing wireless power transmission system (fig 1-3; par 32-53), the method comprising: 
receiving an encoded beacon signal (118; par 47) delivered from and initiated by a wireless power receiver client (120; par 34, first sentence); and

Lu discloses that each receiver sends an encoded beacon (pilot signal 118).  These signals are “encoded” because they are pulsed to “pack” them with information (par 47).  In response to a beacon, the Lu transmitter can determine the receiver location and send wireless power in that direction.  
Crouch and Lu are analogous because they are from the same field of endeavor, namely wireless power transmitter arrays that transmit power in the direction from when a beacon signal was received.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Crouch beacon to be “encoded”, as taught by Lu.  The motivation for doing so would have been to include information and allow communicate from the receiver to the transmitter.
With respect to claim 2, the combination teaches the first encoded beacon signal indicates a low power level of the first wireless power receiver client.  Lu teaches the beacon is encoded and Crouch teaches how power is transmitter in response to the beacon’s reception.  The power that Crouch transmits is interpreted as “a low power level”.  The claim does not define what is “low” or provide any basis for comparison. 
With respect to claim 3, Crouch discloses the encoded (Lu teaches the encoding) beacon signal indicates movement of the wireless power receiver client into a receiving range of the wireless power transmission system (fig 5; par 64, 92-93).  
With respect to claim 4, Lu discloses: 

generating a transmission configuration for the first wireless power receiver client based on the client-specific information (par 34, 47).  
Lu discloses that the encoding includes frequency information.  Thus, when the transmitter responds with wireless power (par 34), it will do so with power at the proper frequency. 
With respect to claim 5, Crouch discloses processing the first encoded beacon signal received from the first wireless power receiver client to identify the client-specific information associated with the first wireless power receiver client comprises determining a phase at which the first encoded beacon is received from the first wireless power receiver (par 38) to identify the client-specific information associated with the first wireless power receiver client based on a stored phase corresponding to the phase at which the first encoded beacon is received (par 92).  
Crouch discloses that the transmitter array determines the phase at which the beacon signals are received.  It uses this to determine where the receiver is located.  If the receiver is in the sky, then the Crouch phase information will “identify the client-specific information” that the receiver is an aircraft.  Further, Lu discloses the information is encoded into the beach, as discussed in the art rejection of claim 4.
With respect to claim 6, Crouch discloses wherein the first antenna is a first plurality of antennas (fig 4, 12; the first antenna is the plurality of transmitting antennas, item 120), wherein the second antenna is a second plurality of antennas (fig 4, 12; the 
at each antenna of the first plurality of antennas, 
determining a complex conjugate of the received first encoded (Lu teaches the beacon is encoded) beacon signal (par 38, 61); and 
calculating a power transmission phase-shift based on the complex conjugate (par 38, 61) and 
wherein delivering the wireless power to the first wireless power receiver client using the transmission configuration includes directing each antenna of the second plurality of antennas to deliver wireless power to the first wireless power receiver client using the corresponding power transmission phase-shifts (par 38, 61, 64).  
With respect to claim 7, Crouch discloses the wireless power is delivered to the first wireless power receiver client via a first frequency channel and the second encoded beacon signal is simultaneously received from the second wireless power receiver client via a second frequency channel (par 34 discloses that the beacon and wireless power exist at different frequencies).   
With respect to claim 9, Crouch discloses the full-duplexing wireless power transmission system is configured to communicate with half-duplexing wireless power receiver clients (via 144 and its antenna 146; par 95).  The claim only broadly recites that the system “is configured to communicate” without defining the structure that makes it possible.  

With respect to claims 19-20, Crouch and Lu combine to discloses one or more non-transitory computer-readable storage media having stored thereon processor-executable program instructions which, when executed by a processor of a full-duplexing wireless power transmission system, coupled to the processor, cause the processor to carry out the method of claim 1, as discussed above in the art rejections of claims 1 and 7, respectively.  Crouch and Lu both teach automated transmission systems.  This indicates the presences of a processor and memory to carry out those method steps. 
With respect to claims 21-22, Crouch discloses the first and second frequency channels include multiple phases (par 92) to facilitate full-duplexing in receiving encoded beacon signals and transmitting wireless power.  
Crouch discloses a transmitter antenna array that includes individual antennas that are spaced apart in a grid (see fig 4).  This means that when a beacon arrives at the individual antennas, the beacon signal will detected at different phases.  
The rest of the claim is directed to what these phases “facilitate”.  The phrase “to facilitate” does not positively introduce any functionality into the claims as a distinct claimed limitation.  Since the combination discloses the presence of the plurality of phases, the combination would obviously “facilitate” the same benefits. 
With respect to claim 23, Crouch discloses at least one of the first and second antennas is configured for both receiving encoded beacon signals and transmitting 
It appears that the Applicants may be attempting to recite the structural limitation, as suggested by the Examiner in the telephone interview, that all of the antennas have the same structure.  The Examiner indicated that this would be useful to overcome Crouch because figure 12 shows that the transmitter antenna is a dish, while the beacon receiving antennas are not.  
Claim 23, however, only broadly recites what the antennas are configured to do.  An antenna, such as the ones shown in Crouch figure 1-3, is a metal loop, coil, etc. that has the same structure for receive functions as it does for transmit functions.  What makes these antennas different are the different components connected to them.  To make an antenna transmit, it is connected to a driver (something that supplies the antenna with enough power to cause the antenna to emit some of that power into space).  For a receiver, the antenna would be connected to a sink (something that absorbs or consumes power).  But these components are external to the antenna and do not count as part of how an antenna is “configured”.
If the Applicants intend to use the Examiner’s suggestion, to define that the antennas are the same, they should consider doing so explicitly without the breadth that comes with “configured to”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836